MEMORANDUM **
Hai Yi Yan, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 878 F.Bd 959, 962 (9th Cir.2004), and we deny the petition for review.
Substantial evidence supports the agency’s adverse credibility determination because Yan’s failure to mention in his asylum application that his practice of Falun Gong led to his dismissal from two jobs is a material omission that goes to the heart of his claim. See id. at 962, 964 (“so long as one of the identified grounds is supported by substantial evidence and goes to the heart of the petitioner’s claim, we are bound to accept the IJ’s adverse credibility finding.”) (internal quotation and citation omitted). In the absence of credible testimony, Yan has failed to establish that he is eligible for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Yan’s CAT claim is based on the testimony the IJ found not credible, and he points to no other evidence to show it is more likely than not he would be tortured if returned to China, his CAT claim fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.